LODGE, Judge
(concurring in part, dissenting in part):
I concur with the opinion above in all respects except with regard to the Sufficiency of Factual Basis for Plea (Assignment of Error I). I concur with the majority that the standard for determining if a guilty plea is provident is whether the record presents a substantial basis in law and fact for questioning it. United States v. Prater, 32 M.J. 433, 436 (C.M.A.1991). As stated by the majority, it is also well settled that the record must contain a sufficient factual basis to support a guilty plea. See Rule for Courts-Martial (R.C.M.) 910(e), Manual for Courts-Martial, United States (2005 ed.); United States v. Care, 18 USCMA 535, 40 C.M.R. 247, 1969 WL 6059 (1969). Most importantly, a bare-bones stipulation of fact, standing alone, does not provide an adequate factual basis to support a finding of guilt. United States v. Schrader, 60 M.J. 830, 831 (C.G.Ct.Crim.App.2005).
Unfortunately, the record in this case is devoid of facts that would support the specification of using cocaine on divers occasions from on or about 1 May 2001 to 15 November 2004. While it is true that the stipulation of fact states the summary conclusion that Appellant used cocaine on divers occasions, this alone is inadequate to provide a sufficient factual basis for a proper providence inquiry. See Schrader, 60 M.J. at 831. The majority admits that the military judge failed to question Appellant and further develop the record in support of this specification, yet finds adequate evidence in the remaining questions about the wrongfulness of cocaine use, as well as Appellant’s admissions that he had knowledge of both the appearance and effects of cocaine based on prior use. I do not believe this line of questioning provides any details to support the facts and circumstances surrounding the divers occasions specification.
Based on a reading of the record, I would find the factual basis for the specification of cocaine use on divers occasions inadequate to support a finding of guilty, and set aside this plea. I would also encourage military judges to not rely on bare-bones stipulations of fact to provide an adequate factual basis for charged offenses, but instead more fully develop the record by allowing the accused to provide the facts and circumstances surrounding each offense.